Case 1:19-cr-00176-REB Document 57 Filed 07/21/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO. 19-cr-00176-REB

UNITED STATES OF AMERICA,

              Plaintiff,

v.

RACHEL SHARON LANDGREBE,

           Defendant.
______________________________________________________________________

       EMERGENCY UNOPPOSED MOTION TO TRAVEL OUT OF STATE
                             JULY 22, 2021
______________________________________________________________________

       Rachel Landgrebe, through Assistant Federal Defender Kelly Christl, requests

this Court grant Ms. Landgrebe permission to travel on July 22, 2021, for a single day,

to Nebraska to retrieve her deceased brother’s vehicle. In support:

       Ms. Landgrebe’s brother died by suicide on July 16, 2021, in Gering, Nebraska.

Her brother’s belongings and vehicle are in Nebraska. Ms. Landgrebe is seeking

permission to drive with a cousin to retrieve his belongings and drive her late-brother’s

truck back. This is approximately a seven-hour round-trip drive, and Ms. Landgrebe

would be out of the State of Colorado for approximately five hours. She will have her

location monitored via GPS monitoring through her probation officer.

//

//

//

//
Case 1:19-cr-00176-REB Document 57 Filed 07/21/21 USDC Colorado Page 2 of 3




     The government is unopposed to this request.


                                     Respectfully submitted,

                                     VIRGINIA L. GRADY
                                     Federal Public Defender



                                     s/Kelly Christl
                                     KELLY CHRISTL
                                     Assistant Federal Public Defender
                                     633 17th Street, Suite 1000
                                     Denver, CO 80202
                                     Telephone: (303) 294-7002
                                     FAX: (303) 294-1192
                                     kelly.christl@fd.org
                                     Attorney for Defendant




                                        2
Case 1:19-cr-00176-REB Document 57 Filed 07/21/21 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE

         I hereby certify that on July 21, 2021, I electronically filed the foregoing
EMERGENCY UNOPPOSED MOTION TO TRAVEL OUT OF STATE JULY 22, 2021
with the Clerk of Court using the CM/ECF system which will send notification of such
filing to the following e-mail addresses:

      Kurt Bohn, AUSA
      Email: Kurt.Bohn@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Rachel Sharon Landgrebe            (via Mail)


                                         s/Kelly Christl
                                         KELLY CHRISTL
                                         Assistant Federal Public Defender
                                         633 17th Street, Suite 1000
                                         Denver, CO 80202
                                         Telephone: (303) 294-7002
                                         FAX: (303) 294-1192
                                         kelly.christl@fd.org
                                         Attorney for Defendant




                                            3
